Citation Nr: 0709560	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to total disability for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio where, among other things, the veteran was granted 
service connection for PTSD and assigned an initial 50 
percent rating.  The veteran had a hearing before the Board 
in May 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, although a December 2003 letter was sent to the 
veteran, the letter merely advised the veteran of the laws 
and regulations specific to service connection issues; it did 
not inform the veteran what was necessary to establish an 
increased rating claim or a TDIU claim.  The veteran is 
entitled to a letter adequately identifying the correct 
issues and the evidence necessary to substantiate his 
increased rating and TDIU claims followed by a subsequent 
readjudication.

The last Supplemental Statement of the Case (SSOC) relating 
to these claims was issued in February 2006.  Thereafter, 
additional, non-duplicative evidence was received, to include 
recent VA outpatient treatment records showing continuing 
treatment for his PTSD.  The treatment records are relevant 
to his claim.

The veteran did not waive local jurisdictional review of the 
new evidence.  If a statement of the case or SSOC is prepared 
before the receipt of further evidence, a SSOC must be issued 
to the veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence 
already associated with the claims file, and it is relevant 
to an issue on appeal because it shows current objective 
findings.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a SSOC.

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is currently service connected for one condition, 
PTSD, rated at 50 percent disabling.  He claims his PTSD 
warrants a 100 percent rating in that it renders him 
completely unemployable.  To that end, in the alternative, he 
claims he is at least entitled to TDIU.

The veteran was last afforded a VA examination in December 
2003, three and a half years ago.  Since that time, the 
veteran has provided voluminous outpatient treatment records 
showing continuous and ongoing treatment for his PTSD.  In 
addition, the veteran is also receiving Social Security 
Administration (SSA) disability benefits.  Voluminous medical 
records associated with his SSA award were associated with 
the veteran's claims file after he was provided a VA 
examination so, clearly, the examiner did not have the 
benefit of review of these treatment records when rendering 
an opinion. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In light of the voluminous treatment records since the last 
VA examination coupled with the veteran's assertion that his 
PTSD has worsened, the RO should have afforded the veteran a 
new examination to ascertain the current severity of his 
service-connected PTSD and its effect on his employability.  
Indeed, the Board notes that no VA examination on file 
contains a discussion or medical opinion as to the likelihood 
that the veteran's service-connected disability renders him 
unemployable.  A new examination is warranted.

The RO should also take this opportunity to obtain the 
records of any and all recent VA medical treatment, from 
March 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent concerning the 
claims for entitlement to an increased 
rating for PTSD and entitlement to TDIU.

2.  Obtain the veteran's medical records from 
the VA medical facilities in Chillicothe, 
Ohio, for treatment received from March 2006 
to the present.

3.  After the above records are obtained, to 
the extent available, the veteran should be 
afforded a psychiatric VA examination to 
determine the severity of his service-
connected PTSD.  The claims file and 
treatment records must be made available to 
and pertinent documents therein be reviewed 
by the examiner in connection with the 
examination, and it should be so indicated in 
the report. The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment.

The examiner should give detailed clinical 
findings of the symptomatology attributable 
to the veteran's service-connected PTSD.  The 
examiner should also render an opinion as to 
the overall effect of the disabilities on the 
veteran's ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment.  
Consideration may be given to the veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The examiner should clearly 
outline the rationale for any opinion 
expressed.

4.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claims.  The RO must 
consider all applicable laws and regulations, 
including but not limited to, consideration of 
referring the case for extra-schedular 
consideration.  If the claims remain denied, 
the veteran and his representative should be 
furnished an appropriate SSOC and afforded the 
opportunity to respond.  Thereafter, the 
claims should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

